DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation " ball-supporting structure" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  “a” should be inserted before “ball-supporting structure”.
Regarding claim 15, lines 10 and 12, the phrase "almost entirely exposed " renders the claim indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "almost"), thereby rendering the scope of the claim(s) unascertainable.   
Claim 16 recites the limitation "by upwardly" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “the” should be inserted before “by upwardly”.
Claim 18 recites the limitation "the laterally spaced" in line 1.  There is insufficient antecedent basis for this limitation in the claim. “pair of” should be inserted before “laterally spaced”.
Claim 19 recites the limitation "spherically curved recesses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 20 recites the limitation "spherically curved recesses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 21 recites the limitation "spherically curved recesses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 21 recites the limitation "the laterally spaced" in line 1.  There is insufficient antecedent basis for this limitation in the claim. “pair of” should be inserted before “laterally spaced”.
Claim 22 recites the limitation "spherically curved recesses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 24 recites the limitation "ball-supporting structure" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  “a” should be inserted before “ball-supporting structure”.
Regarding claim 24, lines 11 and 13, the phrase "almost entirely exposed " renders the claim indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "almost"), thereby rendering the scope of the claim(s) unascertainable.   
Claim 25 recites the limitation "two lateral sides" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the laterally spaced" in line 3.  There is insufficient antecedent basis for this limitation in the claim. “pair of” should be inserted before “laterally spaced”. 
Claim 27 recites the limitation "the laterally spaced" in line 1.  There is insufficient antecedent basis for this limitation in the claim. “pair of” should be inserted before “laterally spaced”. 
Claim 28 recites the limitation "spherically curved recesses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 29 recites the limitation "spherically curved recesses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 30 recites the limitation "spherically curved recesses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 30 recites the limitation "the laterally spaced" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “pair of” should be inserted before “laterally spaced”. 
Claim 31 recites the limitation "spherically curved recesses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 31 recites the limitation "the laterally spaced" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “pair of” should be inserted before “laterally spaced”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-32 are rejected under 35 U.S.C. 103 as being unpatentable over  Kilian (US2012/0312286 A1) in view of Stafford (4,364,563).
Claim 15, Kilian discloses a batting tee configured to support thereon a predetermined spherical ball (ball 122; paragraph 0026) with a diameter of between 72 and 97 millimeters (a ball similar to a baseball, softball, tennis ball, whiffle ball etc. which have dimensions within the claimed range), the batting tee comprising:
a base (base 102; paragraph 0020),
a shaft (combination of support 108, telescopic tubing 112 and flexible component 116; paragraphs 0019, 0021) extending upwardly from the base at an inclined angle relative to vertical (figures 7A-7B), and
a ball holder (ball supporting head 120; figures 2A-2D; paragraph 0024) disposed at an upper end of the shaft,
wherein the ball holder (lower cylindrical segment of ball holder 120) includes a ball-supporting structure (120; paragraph 0024) at an upper end (figures 2A-2D and 3A-3B shows the 
upper end of the ball holder including a plurality of prongs) thereof configured to stably support thereon the spherical ball (122), the ball holder defining an upwardly facing guide plane that is inclined relative to vertical (paragraph 0024, Figures 7A and 7B; as shown and described the upper ends of the ball holder are inclined from the vertical plane and can be positioned at various angle to the vertical and/or horizontal plane), and
wherein the ball-supporting structure (120) is positioned at the upper end of the ball holder (figures 7A and 7B) and relative to the guide plane so as to support the spherical ball (122) with almost an entire lower quarter-spherical surface thereof extending over the guide plane, thereby leaving the lower quarter- spherical surface of the ball almost entirely exposed to be contacted by a bat being swung upwardly at the ball along the guide plane.
With regards to the manner in which the ball is positioned on the ball supporting structure: in paragraph 0024 Kilian that the ball holder holds a ball with gravity, with friction, by mechanical means or some combination thereof. The head 120 may include at least two contact points, such as to emulate a two-finger or "forked" pitching grip. The head can include a two-pronged holder and can optionally meet at an apex. The contact points may be joined at the apex, optionally creating a further contact point. The head 120 can be removable and multiple types of heads can be interchangeable, for example.  Should applicant disagree that the ball holder disclosed by Kilian meets the claimed limitation, the following rejection is set forth.
Kilian Killian discloses the claimed device with the exception of  a ball supporting structure which exposes almost entirely the lower quarter-spherical surface of the ball. However, as disclosed by Stafford (figures 4 and 5; column 1, lines 38-39, and column 2, lines 11-29) it is known in the art to form such ball holder.   It would have been obvious to one of ordinary skill in the art to have utilized such a ball holder for Kilian’s kit given that Stafford teaches such a ball holder is desireable because it allows a ball to be held on the ball holder at any selected angle relative to the ground surface and exposing almost entirely the lower quarter-spherical surface of the ball.  One would reasonably expect the Stafford’s ball holder incorporated into Kilian’s kit to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of positioning a ball on a distal end of a tee when the tee is positioned at different angles with respect to the ground.  
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).


    PNG
    media_image1.png
    1122
    818
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    492
    502
    media_image2.png
    Greyscale

Claim 16, Kilian as modified above shows the guide plane is defined by upwardly facing edges of two lateral sides of the ball holder (reproduced figure 5).
Claim 17, Kilian as modified above further shows the ball holder comprises a pair of laterally spaced sidewalls each having an upwardly oriented inclined surface, the upwardly oriented inclined surfaces of the laterally spaced sidewalls together defining the guide plane (reproduced figure 5).
Claim 18, Kilian as modified above further shows the pair of laterally spaced sidewalls are formed as a pair of laterally spaced, longitudinally extending prongs (reproduced figure 5).
Claim 19, Kilian as modified above shows the ball-supporting structure comprises spherically curved recesses located at the upper end of the ball holder (reproduced figure 5).
Claim 20, Kilian as modified above shows the ball-supporting structure comprises spherically curved recesses located at the upper end of the ball holder (reproduced figure 5).
Claim 21, Kilian as modified above further shows the ball-supporting structure comprises spherically curved recesses located at upper portions of the pair of laterally spaced sidewalls of the ball holder (reproduced figure 5).
Claim 22, Kilian as modified above further shows the ball-supporting structure comprises spherically curved recesses located at upper portions of the pair of laterally spaced, longitudinally extending prongs.
Claim 23, Kilian shows the shaft extends upwardly from the base at a fixed inclined angle relative to vertical (figures 7A and 7B; paragraph 0021).
Claim 24, Kilian discloses a batting tee configured to support thereon a predetermined spherical ball, the batting tee comprising:
a base (base 102; paragraph 0020),
a shaft extending perpendicularly from the base (combination of support 108, telescopic tubing 112 and flexible component 116; paragraphs 0019, 0021), and
a ball holder removably (lower cylindrical segment of ball holder 120; paragraphs 0021, 0024, 0026) disposed at an upper end of the shaft and extending in an extension direction that is inclined relative to vertical (figures 7A-7B);
wherein the ball holder (lower cylindrical segment of ball holder 120) includes a ball-supporting structure (120; paragraph 0024) at an upper end thereof configured to stably support thereon the spherical ball (122), the ball holder defining an upwardly facing guide plane that is inclined relative to vertical (paragraph 0024, Figures 7A and 7B; as shown and described the upper ends of the ball holder are inclined from the vertical plane and can be positioned at various angle to the vertical and/or horizontal plane), and
wherein the ball-supporting structure (120) is positioned at the upper end of the ball holder (figures 7A-7B) and relative to the guide plane so as to support the spherical ball (122) with almost an entire lower quarter- spherical surface thereof extending over the guide plane, thereby leaving the lower quarter- spherical surface of the ball almost entirely exposed to be contacted by a bat being swung upwardly at the ball along the guide plane.
With regards to the manner in which the ball is positioned on the ball supporting structure: in paragraph 0024 Kilian that the ball holder holds a ball with gravity, with friction, by mechanical means or some combination thereof. The head 120 may include at least two contact points, such as to emulate a two-finger or "forked" pitching grip. The head can include a two-pronged holder and can optionally meet at an apex. The contact points may be joined at the apex, optionally creating a further contact point. The head 120 can be removable and multiple types of heads can be interchangeable, for example.  Should applicant disagree that the ball holder disclosed by Kilian meets the claimed limitation, the following rejection is set forth.
Kilian Killian discloses the claimed device with the exception of  a ball supporting structure which exposes almost entirely the lower quarter-spherical surface of the ball. However, as disclosed by Stafford (figures 4 and 5; column 1, lines 38-39, and column 2, lines 11-29) it is known in the art to form such ball holder.   It would have been obvious to one of ordinary skill in the art to have utilized such a ball holder for Kilian’s kit given that Stafford teaches such a ball holder is desireable because it allows a ball to be held on the ball holder at any selected angle relative to the ground surface and exposing almost entirely the lower quarter-spherical surface of the ball.  One would reasonably expect the Stafford’s ball holder incorporated into Kilian’s kit to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of positioning a ball on a distal end of a tee when the tee is positioned at different angles with respect to the ground.  
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 25, Kilian as modified above shows the guide plane is defined by upwardly facing edges of two lateral sides of the ball holder (reproduced figure 5).
Claim 26, Kilian as modified above further shows the ball holder comprises a pair of laterally spaced sidewalls each having an upwardly oriented inclined surface, the upwardly oriented inclined surfaces of the laterally spaced sidewalls together defining the guide plane (reproduced figure 5).
Claim 27, Kilian as modified above further shows the pair of laterally spaced sidewalls are formed as a pair of laterally spaced, longitudinally extending prongs (reproduced figure 5).
Claim 28, Kilian as modified above shows the ball-supporting structure comprises spherically curved recesses located at the upper end of the ball holder (reproduced figure 5).
Claim 29, Kilian as modified above shows the ball-supporting structure comprises spherically curved recesses located at the upper end of the ball holder (reproduced figure 5).
Claim 30, Kilian as modified above further shows the ball-supporting structure comprises spherically curved recesses located at upper portions of the pair of laterally spaced sidewalls of the ball holder (reproduced figure 5).
Claim 31, Kilian as modified above further shows the ball-supporting structure comprises spherically curved recesses located at upper portions of the pair of laterally spaced, longitudinally extending prongs.
Claim 32, Kilian shows the ball holder (ball 122; paragraph 0026) is configured to stably support thereon a spherical ball with a diameter of between 72 and 97 millimeters (a ball similar to a baseball, softball, tennis ball, whiffle ball etc. which have dimensions within the claimed range).

Additionally:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lincoln (US2009/0029803 A1).
Claim 15, Lincoln discloses a batting tee configured to support thereon a predetermined spherical ball (ball 22; paragraph 0018) with a diameter of between 72 and 97 millimeters (a ball similar to a baseball and a softball which have dimensions within the claimed range), the batting tee comprising:
a base (base 12),
a shaft (telescopic elongated members 18, 20) extending upwardly from the base at an inclined angle relative to vertical, and a ball holder (20a) disposed at an upper end of the shaft,
wherein the ball holder includes ball-supporting structure at an upper end thereof configured to stably support thereon the spherical ball, the ball holder defining an upwardly facing guide plane that is inclined relative to vertical (20a is inclined; figure 1), and
wherein the ball-supporting structure is positioned at the upper end of the ball holder and relative to the guide plane so as to support the spherical ball with almost an entire lower quarter-spherical surface thereof extending over the guide plane, thereby leaving the lower quarter-spherical surface of the ball almost entirely exposed to be contacted by a bat being swung upwardly at the ball along the guide plane (this feature is clearly shown in the reproduced figures).

    PNG
    media_image3.png
    708
    484
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    1221
    853
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 18 May and 23 May 2022 have been fully considered but they are not persuasive. With regards to the ball dimensions, as noted above the claimed range falls within the range of a typical baseball or softball which is disclosed by both Kilian and Lincoln.  With regards to the ball holder being positioned at an angle, Kilian teaches different types of balls holders may be used.  The patent to Stafford has been used to demonstrate the claimed structure of the ball holder.  Lincoln also shows the claimed structure of the ball holder.  It is the examiner’s position that the prior art read on the pending claims.  The 112 2nd or b rejection noted above can be easily overcome.  Applicant should consider making changes to the noted discrepancies. With regards to the limitation “almost an entire lower quarter-spherical surface ...”, the examiner is of the opinion that the use of the term “almost” renders the claim indefinite.  Irrespective of the recited language, it is believed that the prior art also discloses the claimed structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
25 August 2022